DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application is in condition for allowance except for the following formal matters: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Specification
The disclosure is objected to because of the following informalities: 
Throughout the specification Applicant repeatedly refers to “carbon dioxide” as stored in the accommodation box 9 for flowing into the disinfecting tube. However, carbon dioxide has no known disinfecting attributes. Applicant also refers to “chlorine dioxide” at the top of page 2 and on lines 17-18 of page 7 of the specification. It appears that perhaps Applicant intended to mean “chlorine dioxide” instead of “carbon dioxide” throughout the specification.    
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claim 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
The cited references, alone or in combination do not teach a mobile disinfection cart including a water absorption rake fixed on a read end of the body, a brush disc mounted on a bottom of the body and an air inlet defined on a rear end of the lid and located above the rear end of the body; a sterilization structure accommodated in the cover, located above the rear end of the chassis, facing the drive system, and communicating with the air inlet; an air outlet defined on a top of the lid; an air conduit communicating with the sterilization structure and the air outlet; a storage tank secured on the body and being in communication with the brush disc; and an accommodation box disposed on the body and being in communication with the sterilization structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bai, Luo, Field, Kamei, Guo, and Crasper et al. are cited to show other examples of mobile disinfection carts including a body, a drive system and a brush disc or similar scrubbing device, in combination with a sterilization structure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 9, 2022